               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 1 of 11



 1                                                                      The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
      MARLENA ROSS, on behalf of herself
10    and others similarly situated,                    No. 2:19-cv-01676-TSZ
11                         Plaintiff,                   STIPULATED PROTECTIVE ORDER
12             vs.
13    PACIFIC MARITIME ASSOCIATION
      (“PMA”); JOINT PORT LABOR
14    RELATIONS COMMITTEE (“JPLRC”);
      SSA TERMINALS, LLC,
15
                           Defendants.
16

17    INTERNATIONAL LONGSHORE AND
      WAREHOUSE UNION (ILWU) LOCAL
18    19,
19                      Intervenor-Defendant.
20

21   1.      PURPOSES AND LIMITATIONS

22           Discovery in this action is likely to involve production of confidential, proprietary, or

23   private information for which special protection may be warranted. Accordingly, the parties

24   hereby stipulate to, and petition the court to enter, the following Stipulated Protective Order. The

25   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

26   protection on all disclosures or responses to discovery, the protection it affords from public




     STIPULATED PROTECTIVE ORDER - 1                               MILLER NASH GRAHAM & DUNN LLP
                                                                                  AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                  T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                           PIE R 70
                                                                            2801 ALASK AN WAY, S UIT E 300
                                                                            SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
                 Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 2 of 11



 1   disclosure and use extends only to the limited information or items that are entitled to confidential
 2   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 3   confidential information under seal.
 4   2.      “CONFIDENTIAL” MATERIAL
 5           “Confidential” material shall include the following documents and tangible things
 6   produced or otherwise exchanged containing:
 7           •          medical and personnel records of plaintiff;
 8           •          medical and personnel records of other past and present dockworkers;
 9           •          correspondence or other business records, such as minutes of the Labor Relations
10                      Committees, which reveal medical and/or personnel information of plaintiff or
11                      other past and present dockworkers;
12           •          all records of grievances filed under the Special Section 13.2 Grievance Procedures,
13                      including complaints, correspondence, hearing transcripts, hearing exhibits,
14                      decisions, appeals, and oppositions to appeals; and/or
15           •          confidential and proprietary business information, including, but not limited to,
16                      trade secrets and other proprietary financial, operational, and strategic information
17                      which is not generally available to the public.
18   3.      SCOPE
19           The protections conferred by this agreement cover not only confidential material (as
20   defined above), but also (1) any information copied or extracted from confidential material; (2) all
21   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
22   conversations, or presentations by parties or their counsel that might reveal confidential material.
23           However, the protections conferred by this agreement do not cover information that is in
24   the public domain or becomes part of the public domain through trial or otherwise.
25

26




     STIPULATED PROTECTIVE ORDER - 2                                      MILLER NASH GRAHAM & DUNN LLP
                                                                                       AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                       T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                                PIE R 70
                                                                                 2801 ALASK AN WAY, S UIT E 300
                                                                                 SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 3 of 11



 1   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 2           4.1        Basic Principles. A receiving party may use confidential material that is disclosed
 3   or produced by another party or by a non-party in connection with this case only for prosecuting,
 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
 5   the categories of persons and under the conditions described in this agreement. Confidential
 6   material must be stored and maintained by a receiving party at a location and in a secure manner
 7   that ensures that access is limited to the persons authorized under this agreement.
 8           4.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 9   by the court or permitted in writing by the designating party, a receiving party may disclose any
10   confidential material only to:
11                      (a)    the receiving party’s counsel of record in this action, as well as employees
12   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
13                      (b)    the officers, directors, and employees (including in-house counsel) of the
14   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
15   agree that a particular document or material produced is for Attorney’s Eyes Only (“AEO”) and is
16   so designated;
17                      (c)    experts and consultants to whom disclosure is reasonably necessary for this
18   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19                      (d)    the court, court personnel, and court reporters and their staff;
20                      (e)    copy or imaging services retained by counsel to assist in the duplication of
21   confidential material, provided that counsel for the party retaining the copy or imaging service
22   instructs the service not to disclose any confidential material to third parties and to immediately
23   return all originals and copies of any confidential material;
24                      (f)    during their depositions, witnesses in the action to whom disclosure is
25   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
26   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of



     STIPULATED PROTECTIVE ORDER - 3                                   MILLER NASH GRAHAM & DUNN LLP
                                                                                       AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                       T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                                PIE R 70
                                                                                 2801 ALASK AN WAY, S UIT E 300
                                                                                 SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 4 of 11



 1   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 2   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 3   under this agreement;
 4                      (g)    the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information.
 6           4.3        Filing Confidential Material. Before filing confidential material or discussing or
 7   referencing such material in court filings, the filing party shall confer with the designating party,
 8   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 9   remove the confidential designation, whether the document can be redacted, or whether a motion
10   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
11   designating party must identify the basis for sealing the specific confidential information at issue,
12   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
13   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
14   the standards that will be applied when a party seeks permission from the court to file material
15   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
16   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
17   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
18   the strong presumption of public access to the Court's files.
19   5.      DESIGNATING PROTECTED MATERIAL
20           5.1        Exercise of Restraint and Care in Designating Material for Protection. Each party
21   or non-party that designates information or items for protection under this agreement must take
22   care to limit any such designation to specific material that qualifies under the appropriate
23   standards. The designating party must designate for protection only those parts of material,
24   documents, items, or oral or written communications that qualify, so that other portions of the
25   material, documents, items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this agreement.



     STIPULATED PROTECTIVE ORDER - 4                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                     T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                              PIE R 70
                                                                               2801 ALASK AN WAY, S UIT E 300
                                                                               SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 5 of 11



 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 4   and burdens on other parties) expose the designating party to sanctions.
 5           If it comes to a designating party’s attention that information or items that it designated for
 6   protection do not qualify for protection, the designating party must promptly notify all other parties
 7   that it is withdrawing the mistaken designation.
 8           5.2        Manner and Timing of Designations.        Except as otherwise provided in this
 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
10   ordered, disclosure or discovery material that qualifies for protection under this agreement must
11   be clearly so designated before or when the material is disclosed or produced.
12                      (a)   Information in documentary form: (e.g., paper or electronic documents and
13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
14   the designating party must affix the word “CONFIDENTIAL” to each page that contains
15   confidential material. If only a portion or portions of the material on a page qualifies for protection,
16   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
17   markings in the margins).
18                      (b)   Testimony given in deposition or in other pretrial or trial proceedings: the
19   parties and any participating non-parties must identify on the record, during the deposition or other
20   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
21   testimony after reviewing the transcript. Any party or non-party may, within fifteen (15) days
22   after receiving the transcript of the deposition or other pretrial proceedings, designate portions of
23   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
24   confidential information at trial, the issue should be addressed during the pre-trial conference.
25                      (c)   Other tangible items: the producing party must affix in a prominent place
26   on the exterior of the container or containers in which the information or item is stored the word



     STIPULATED PROTECTIVE ORDER - 5                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                     T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                              PIE R 70
                                                                               2801 ALASK AN WAY, S UIT E 300
                                                                               SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 6 of 11



 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 2   the producing party, to the extent practicable, shall identify the protected portion(s).
 3           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4   designate qualified information or items does not, standing alone, waive the designating party’s
 5   right to secure protection under this agreement for such material. Upon timely correction of a
 6   designation, the receiving party must make reasonable efforts to ensure that the material is treated
 7   in accordance with the provisions of this agreement.
 8   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9           6.1        Timing of Challenges. Any party or non-party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
13   challenge a confidentiality designation by electing not to mount a challenge promptly after the
14   original designation is disclosed.
15           6.2        Meet and Confer. The parties must make every attempt to resolve any dispute
16   regarding confidential designations without court involvement.                 Any motion regarding
17   confidential designations or for a protective order must include a certification, in the motion or in
18   a declaration or affidavit, that the movant has engaged in a good faith meet-and-confer conference
19   with other affected parties in an effort to resolve the dispute without court action. The certification
20   must list the date, manner, and participants to the conference. A good faith effort to confer requires
21   a face-to-face meeting or a telephone conference.
22           6.3        Judicial Intervention. If the parties cannot resolve a challenge without court
23   intervention, the designating party may file and serve a motion to retain confidentiality under Local
24   Civil Rules 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
25   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on



     STIPULATED PROTECTIVE ORDER - 6                                 MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                     T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                              PIE R 70
                                                                               2801 ALASK AN WAY, S UIT E 300
                                                                               SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 7 of 11



 1   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 2   the material in question as confidential until the court rules on the challenge.
 3   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
 4
             If a party is served with a subpoena or a court order issued in other litigation that compels
 5
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 6
     must:
 7
              (a)       promptly notify the designating party in writing and include a copy of the subpoena
 8
     or court order;
 9
              (b)       promptly notify in writing the party who caused the subpoena or order to issue in
10
     the other litigation that some or all of the material covered by the subpoena or order is subject to
11
     this agreement. Such notification shall include a copy of this agreement; and
12
              (c)       cooperate with respect to all reasonable procedures sought to be pursued by the
13
     designating party whose confidential material may be affected.
14
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
16
     material to any person or in any circumstance not authorized under this agreement, the receiving
17
     party must immediately: (a) notify in writing the designating party of the unauthorized disclosures,
18
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
19
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
20
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
21
     Bound” that is attached hereto as Exhibit A.
22
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
23           MATERIAL
24           When a producing party gives notice to receiving parties that certain inadvertently
25   produced material is subject to a claim of privilege or other protection, the obligations of the
26   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision



     STIPULATED PROTECTIVE ORDER - 7                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                     T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                              PIE R 70
                                                                               2801 ALASK AN WAY, S UIT E 300
                                                                               SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 8 of 11



 1   is not intended to modify whatever procedure may be established in an e-discovery order or
 2   agreement that provides for production without prior privilege review. The parties agree to the
 3   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 4   10.     NON-TERMINATION AND RETURN OF DOCUMENTS
 5           Within sixty (60) days after the termination of this action, including all appeals, each
 6   receiving party must return all confidential material to the producing party, including all copies,
 7   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 8   destruction.
 9           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
10   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
11   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
12   product, even if such materials contain confidential material.
13           The confidentiality obligations imposed by this agreement shall remain in effect until a
14   designating party agrees otherwise in writing or a court orders otherwise.
15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER - 8                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                   AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                   T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                            PIE R 70
                                                                             2801 ALASK AN WAY, S UIT E 300
                                                                             SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
               Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 9 of 11



 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2           DATED this 15th day of April, 2020.
 3
      By: s/Cynthia J. Heidelberg                  By: s/Clemens H. Barnes
 4    Cynthia J. Heidelberg, WSBA No. 44121        Clemens H. Barnes, WSBA No. 4905
      Chiedza Nziramasanga, WSBA No. 49899         Kellen Andrew Hade, WSBA No. 44535
 5    David Breskin, WSBA No. 10607_______         Katie Loberstein, WSBA No. 51091
      BRESKIN JOHNSON & TOWNSEND,                  MILLER NASH GRAHAM & DUNN LLP
 6    PLLC                                         Pier 70, 2801 Alaskan Way Ste 300
      1000 Second Ave Ste 3670                     Seattle, WA 98121
 7    Seattle, WA 98104                            Tel: 206-624-8300
      Tel: 206-652-8660                            Email: clem.barnes@millernash.com
 8    Email: cheidelberg@bjtlegal.com              Email: kellen.hade@millernash.com
      Email: chiedzan@bjtlegal.com                 Email: katie.loberstein@millernash.com
 9    Email: dbreskin@bjtlegal.com                 Counsel for Defendant Pacific Maritime
      Counsel for Plaintiff                        Association and the Employer-Component of
10                                                 the Seattle Longshore Joint Port Labor
                                                   Relations Committee
11
      By: s/Richard P. Lentini                     By: s/Robert H. Lavitt
12    Richard P. Lentini, WSBA No. 18086           Robert H. Lavitt, WSBA No. 27758
      MILLER NASH GRAHAM & DUNN LLP                Melissa J. Greenberg, WSBA No. 54132
13    Pier 70, 2801 Alaskan Way Ste 300            Carson Phillips-Spotts, WSBA No. 51207
      Seattle, WA 98121                            BARNARD IGLITZIN & LAVITT LLP
14    Tel: 206-624-8300                            18 W Mercer St Ste 400
      Email: richard.lentini@millernash.com        Seattle, WA 98119-3971
15    Counsel for Defendant SSA Terminals, LLC     Tel: 206-285-2828
                                                   Email: lavitt@workerlaw.com
16                                                 Email: greenberg@workerlaw.com
                                                   Email: phillips@workerlaw.com
17                                                 Counsel for Defendant-Intervenor ILWU
                                                   Local 19 and Union-Component of the Seattle
18                                                 Longshore Port Labor Relations Committee
19

20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER - 9                         MILLER NASH GRAHAM & DUNN LLP
                                                                           AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                           T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                    PIE R 70
                                                                     2801 ALASK AN WAY, S UIT E 300
                                                                     SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
              Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 10 of 11



 1           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2           IT IS FURTHER ORDERED that, pursuant to Fed. R. Evid. 502(d), the production of any
 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 5   documents, including the attorney-client privilege, attorney work-product protection, or any other
 6   privilege or protection recognized by law.
 7           DATED: April 17, 2020
 8

 9                                                        A
                                                          Thomas S. Zilly
10
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER - 10                              MILLER NASH GRAHAM & DUNN LLP
                                                                                  AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                  T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                           PIE R 70
                                                                            2801 ALASK AN WAY, S UIT E 300
                                                                            SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
              Case 2:19-cv-01676-TSZ Document 41 Filed 04/17/20 Page 11 of 11



 1                                              EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print    or        type           full        name],   of
 4   ____________________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Western District of
 7   Washington _________ [date] in the case of Marlena Ross v. Pacific Maritime Association
 8   (“PMA”); Joint Port Labor Relations Committee (“JPLRC”); SSA Terminals, LLC; and
 9   International Longshore and Warehouse Union (“ILWU”) Local 19, Case No. 2:19-cv-01676-
10   TSZ. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order,
11   and I understand and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any person or entity
14   except in strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the U.S. District Court for the Western
16   District of Washington for the purpose of enforcing the terms of this Stipulated Protective Order,
17   even if such enforcement proceedings occur after termination of this action.
18

19   Date:
20   City and State where sworn and signed:
21   Printed name:
22   Signature:
23

24

25

26




     STIPULATED PROTECTIVE ORDER - 11                                 MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T ORNE YS AT LA W
     No. 2:19-cv-01676-TSZ                                                      T : 206. 624. 8300 | F: 206. 340. 9599
                                                                                               PIE R 70
                                                                                2801 ALASK AN WAY, S UIT E 300
                                                                                SE AT T LE , WASHI NGT ON 98121
     4846-9263-4807.1
